DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-27 are pending in the instant invention.  According to the Amendments to the Claims, filed July 12, 2022, claims 1-27 were presented for prosecution on the merits.

Status of Priority

	This invention is a Continuation-In-Part (CIP) of International Application No. PCT/US2019/045986, filed August 9, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/873,669, filed July 12, 2019; b) 62/778,750, filed December 12, 2018; and c) 62/716,390, filed August 9, 2018.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos.: a) 62/778,750; and b) 62/716,390, respectively, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (I), which now discloses amended definitions for at least R2, and is no longer coextensive with that of US Provisional Application Nos.: a) 62/778,750; and b) 62/716,390, respectively.
	Consequently, since the specifications of US Provisional Application Nos.: a) 62/778,750; and b) 62/716,390, respectively, lacks adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of US Provisional Application No. 62/873,669, filed July 12, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on July 12, 2022, is acknowledged: a) Group I - claims 1-23, 26 and 27; and b) substituted imidazo[5,1-d][1,2,3,5]tetrazine of Formula (I) - undisclosed, shown to the right below, and hereafter referred to as 3-(but-2-yn-1-yl)-4-oxo-3,4-dihydroimidazo[5,1-d][1,2,3,5]tetrazine-8-carboxamide, where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H and Rc = -H; R2 = -CH2C≡CCH3; R3 = -H; and X = O.  Claims 1, 10, 11, 16, 17, 26 and 27 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I), where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H or -(C1-C6) alkyl and Rc = -H or -(C1-C6) alkyl; R2 = -(C2-C6) alkynyl; R3 = -H; and X = O, respectively, which encompass the elected species, have neither been found to be free of the prior art, nor allowable, since they are rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I), where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H or -(C1-C6) alkyl and Rc = -H or -(C1-C6) alkyl; R2 = -(C2-C6) alkynyl; R3 = -H; and X = O, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 2-9, 13, 15 and 19-25 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 10-12, 14, 16-18, 26 and 27 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying a particular utility for the substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I).
	The following title is suggested: SUBSTITUTED IMIDAZO[5,1-d][1,2,3,5]TETRAZINES FOR THE TREATMENT OF CANCER.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is C(O)Ra;
	R2 is C2-C6 alkynyl;
	R3 is H;
	Ra is NRbRc;
	Rb is H or C1-C6 alkyl, wherein the C1-C6 alkyl is linear or branched and optionally partially unsaturated or fully unsaturated;
	Rc is H or C1-C6 alkyl, wherein the C1-C6 alkyl is linear or branched and optionally partially unsaturated or fully unsaturated; and
	X is O.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is CH2C≡CH, CH2CH2C≡CH, or CH2C≡CCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is CH2CH2C≡CH or CH2C≡CCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is CH2C≡CH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (II):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(II)
or a pharmaceutically acceptable salt thereof,
wherein:
	R2 is CH2C≡CH, CH2CH2C≡CH, or CH2C≡CCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 16, or a pharmaceutically acceptable salt thereof, wherein R2 is CH2C≡CH or CH2CH2C≡CH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 16, or a pharmaceutically acceptable salt thereof, wherein Ra is NHCH3, NHCH2CH3, N(CH3)2, N(CH2CH3)2, N(CH2CH2CH3)2, or N(CH2CH2CH2CH3)2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 26 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is C4-C6 alkynyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 27 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 26, or a pharmaceutically acceptable salt thereof, wherein R2 is CH2C≡CCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 10-12, 14, 16, 17, 26 and 27 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Stevens, et al. in US 8,450,479.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted imidazo[5,1-d][1,2,3,5]tetrazine of the Formula  (I), shown to the left, where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H and Rc = -H; R2 = -(C1-C6) alkyl; R3 = -H; and X = O, as an anticancer agent.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Stevens, et al. (US 8,450,479) teaches a substituted imidazo[5,1-d][1,2,3,5]tetrazine of the Formula (I), shown to the right, where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H and Rc = -H; R2 = -CH2C≡CCH3; R3 = -H; and X = O, as an anticancer agent [column 15, lines 5-34, Code No. EE-002].
	The inventor or joint inventor should note that although not explicitly discussed herein, this reference contains an additional species that may anticipate the instantly recited substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 10-12, 16-18, 26 and 27 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I) is improper, since the substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I), as recited in claim 1, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I) to recite substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I), where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H or -(C1-C6) alkyl and Rc = -H or -(C1-C6) alkyl; R2 = -(C2-C6) alkynyl; R3 = -H; and X = O, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1, 10-12, 14, 16-18, 26 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 26-29, 32, and 35-46 of copending US Application No. 17/266,770.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the instant invention recites substituted imidazo[5,1-d][1,2,3,5]tetrazines of the Formula (I), where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H and Rc = -(C1-C6) alkyl; R2 = -(C1-C6) alkyl; R3 = -H; and X = O, respectively, which are administered within the method of treating a cancer, comprising administering to a subject in need thereof… a pharmaceutical composition comprising a substituted imidazo[5,1-d][1,2,3,5]tetrazine of the Formula (I), where R1 = -C(O)Ra, wherein Ra = -NRbRc, where Rb = -H and Rc = -(C1-C6) alkyl; R2 = -(C1-C6) alkyl; R3 = -H; and X = O, respectively, as recited in claim 1 of copending US Application No. 17/266,770.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.

	Then, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Moreover, the inventor or joint inventor should further note that this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Here, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Now, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624